DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020, 12/21/2020, and 02/09/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
In the amendment dated 01/29/2021, claims 1-7, 9-15 are pending, claims 12-15 remain withdrawn from consideration.
Claims 1, 2, 4-5, 7, and 9 have been amended; Claim 8 is cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 1-3  and 11 is/are rejected under 35 U.S.C. 103 as being patentable over Brounley (US 2018/0062605 A1, previously cited) in view of Collins (US 20180374685 A1)
Regarding claim 1, Brounley discloses
 	A thermal increase system (radio frequency (RF) processing system 100, see fig. 1) coupled to a cavity (cavity 110, see fig. 1) for containing a load (“load”, see abstract and para.0046) the thermal increase system (radio frequency (RF) processing system 100, see fig. 1) comprising: 
(RF generator 104, see fig.1) configured to supply an RF signal (see para.0045); 
a transmission path (transmission path between the RF generator 104 and the electrodes inside the cavity 110 (or housing 700 shown in fig.7). See transmission path in annotated fig. 1 below), see figs.1-7 and para.0081) electrically coupled between the RF signal source and first and second electrodes (electrode pates 702 and 704, see fig.7) that are positioned across the cavity (housing 700 of the cavity 110, see fig.7); 

    PNG
    media_image1.png
    506
    902
    media_image1.png
    Greyscale

Annotated fig.1 of Brounley
an impedance matching network (impedance matching module 106, see fig.1) electrically coupled along the transmission path (transmission path between the RF generator 104 and the electrodes inside the cavity 110 (or housing 700 of the cavity 110. See transmission path in annotated fig. 1 above), wherein the impedance matching network (impedance matching module 106, see fig.1) comprises a network of variable passive components (capacitors 804,810, inductor 806, and/or inductors 820,822, see figs.8A-8 and para.0087); 
power detection circuitry (directional coupler module 306 , see fig.5 and para.0063) configured to detect reflected signal power along the transmission path (para. 0063 recites: “directional coupler module 306 may be configured to detect the forward and reflected power levels of the system 100”); and 
a controller (Para.0047 recites: “Stepper motor 108 may include, without limitation, in addition to one or more stepper motors, one or more controllers, circuitry, processors, or other logic…”. See control module 314 in figs.5 and 11) configured to modify, based on the reflected signal power (reflected power, see figs.5 and 11), one or more values of one or more of the variable passive components of the impedance matching network (capacitor(s) 804, 810 and/or inductor(s) included in the impedance matching module 106 shown in figs.8A-B and 11. See para.0047, 0105) to reduce the reflected signal power (see fig.11 and para.0109. Para.0109 recites: “If the reflected power level still exceeds the threshold (yes branch of block 1132), then another adjustment signal may be generated in block 1134 to mechanically adjust capacitors 804, 810 by one step or increment … This loop may be repeated as necessary until the reflected power level is below the threshold”).
Brounley does not explicitly disclose a double-ended impedance matching network; and 
a first output coupled to the first electrode and configured to produce a first balanced RF signal based on the RF signal, and a second output coupled to the second electrode and configured to produce a second balanced RF signal based on the RF signal, wherein the first balanced RF signal and the second balanced RF signal are referenced against each other to have a phase difference between 120 and 240 degrees.
	However, Collins discloses a plasma reactor. FIGS. 5A and 5B are schematic diagrams of various examples of intra-chamber electrode assembly configurations, having:
a double-ended impedance matching network (network including terminals 122a and 122b, see figs.5A-B) electrically coupled along the transmission path (see transmission path in annotated fig.5B below),

    PNG
    media_image2.png
    361
    628
    media_image2.png
    Greyscale

wherein the double-ended impedance matching network (RF power supply 122 including terminals 122a and 122b, see figs.5A-B) comprises a network of variable passive components (conductors 120a-b, see figs.5A-B), a first output (terminal 122a, see figs.5A-B) coupled to the first electrode (first electrode subassembly 510, see figs.5A-B) and configured to produce a first balanced RF signal based on the RF signal (see para.0062 recites: “To generate the signals, an unbalanced output signal from an oscillator of the RF power supply can be coupled to a balun (a balance-unbalance transformer) 124 that outputs balanced signals on the terminals 122a, 122b.”), and a second output (terminal 122b, see figs.5A-B) coupled to the second electrode second electrode subassembly 510, see figs.5A-B) and configured to produce a second balanced RF signal based on the RF signal (see para.0062), wherein the first balanced RF signal (output of the terminal 122a, see figs.5A-B) and the second balanced RF signal (output of the terminal 122B, see figs.5A-B) are referenced against each other to have a phase difference between 120 and 240 degrees (para.0061 recites: “the phase difference between the first and second RF signals can be 180 degrees “; and “the phase relationship between the first and the second RF signals provided by the RF power supply 122 can be tunable between 0 and 360”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the single-ended impedance matching module in Brounley by the teachings as taught by Collins, such that the first output coupled to the first electrode and configured to produce the first balanced RF signal based on the RF signal, and the second output coupled to the second electrode and configured to produce the second balanced RF signal based on the RF signal, wherein the first balanced RF signal and the second balanced RF signal are referenced against each other to have a phase difference between 120 and 240 degrees as taught by Collins. Doing so allows the RF power source to provide an adjustable phase difference between the first RF signal and the second RF signal (see para.0012 of Collins). 
Regarding claims 2-3, Brounley/ Collins discloses substantially all the claimed limitations as set forth. 
Brounley does not explicitly disclose the RF signal source is configured to produce an unbalanced RF signal, and the system further comprises: a conversion apparatus with an input coupled to an output of the RF signal source and two outputs coupled through the double-ended impedance matching network to the first and second electrodes, wherein conversion apparatus is configured to receive the unbalanced RF signal at the input, to convert the unbalanced RF signal the first and second balanced RF signals, and to produce the first and second balanced RF signals at the two outputs as recited in claim 2;
the conversion apparatus comprises a balun recited in claim 3.
Collins further discloses the RF signal source (RF power supply 122, see figs.5A-B) is configured to produce an unbalanced RF signal (para.0062 recites: “an unbalanced output signal from an oscillator of the RF power supply”), and the system (plasma reactor, see abstract) further comprises: a conversion apparatus (balun 124, see figs.5A-B) with an input (input of the balun 124, see figs.5A-B) coupled to an output of the RF signal source (output of the RF power supply 122, see figs.5A-B) and two outputs (outputs of the balun 124, see figs.5A-B) coupled through the double-ended impedance matching network (network including terminals 122a and 122b, see figs.5A-B) to the first and second electrodes (electrode subassemblies 510 and 520, see figs.5A-B), wherein the conversion apparatus (balun 124, see figs.5A-B) is configured to receive the unbalanced RF signal at the input (input of the balun 124, see figs.5A-B and para.0062), to convert the unbalanced RF signal into a balanced RF signal comprised of the first and second balanced RF signals (see para.0062), and to produce the first and second balanced RF signals at the two outputs (see para.0062 recites: “To generate the signals, an unbalanced output signal from an oscillator of the RF power supply can be coupled to a balun (a balance-unbalance transformer) 124 that outputs balanced signals on the terminals 122a, 122b”) as recited in claim 2.  
the conversion apparatus (balun 124,see figs.5A-B) comprises a balun as recited in claim 3.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have utilized the teachings as taught by Collins in Brounley, wherein the balun is 
Regarding claim 11, Brounley further discloses
the power detection circuitry (directional coupler module 306 , see fig.5 and para.0063) is further configured to detect the forward signal power along the transmission path (para. 0063 recites: “directional coupler module 306 may be configured to detect the forward and reflected power levels of the system 100”); and the controller (Para.0047 recites: “Stepper motor 108 may include, without limitation, in addition to one or more stepper motors, one or more controllers, circuitry, processors, or other logic…”. See control module 314 in figs.5 and 11) is configured to modify the one or more values of the one or more of the variable passive components (capacitor(s) 804, 810 included in the impedance matching module 106 shown in fig.11.See para.0047, 0105) based on the reflected signal power and the forward signal power (see fig.11 and para.0102, 0103, 0109, and 0114).
Claim 4 is/are rejected under 35 U.S.C. 103 as being patentable over Brounley  in view of Collins as applied to claim 1, and further in view of Yoneda (US 20140312972 A1)
Regarding claim 4, Collins further discloses wherein the RF signal source (RF power supply 122, see figs.5A-B) configured to produce the first and second balanced RF signals at two outputs of the RF signal source signal (output of the terminals 122A-B of the RF power supply 122, see figs.5A-B), wherein the two outputs (output of the terminals 122A-B of the RF power supply 122, see figs.5A-B) are coupled through the double-ended impedance matching network (network including terminals 122a and 122b, see figs.5A-B)  to the first and second electrodes (electrode subassemblies 510 and 520, see figs.5A-B).  
Brounley/ Collins does not explicitly disclose the RF signal source includes a balanced amplifier.
Yoneda discloses a high-frequency amplifier circuit, comprising:
the RF signal source (high-frequency amplifier circuit 30, see fig.1) includes a balanced amplifier (amplifier 32 or 33, see fig.1) configured to produce the first and second balanced RF signals at two outputs (signals D1px and D1nx, see fig.1) of the RF signal source signal (signal of the high-frequency amplifier circuit 30, see fig.1)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the circuit in Brounley/ Collins to include a balanced amplifier as taught by Yoneda. Doing so allows to provide a high-frequency amplifier circuit in which stable amplification operations are performed (see para.0006 of Yoneda).
Claims 5-10 is/are rejected under 35 U.S.C. 103 as being patentable over Brounley in view of Collins as applied to claim 1, and further in view of Oshita (US20170302236A1, previously cited)
Regarding claim 5, Collins further discloses the double-ended variable impedance matching network (network including terminals 122a and 122b, see figs.5A-B) comprises: first input (input of the RF power source 122, see figs. 5A-B), the first and second outputs (terminals 122a and 122b, see figs.5A-B; a first variable impedance circuit (the impedance matching module shown in fig.8B of Brounley/ balun 124, see figs.5A-B) connected between the first input (input of the RF power source 122, see figs. 5A-B) and the first output (terminal 122a, see figs.5A-B)
However, Collins does not explicitly disclose a second input; and a second variable impedance circuit connected between the second input and the second output.  
Oshita discloses an amplification circuit, comprising:
the impedance matching network (matching network 14, see fig. 13) comprises: first and second inputs (inputs connect to terminals 12i,j, see fig.13); the first and second outputs (outputs of the first and second matching networks 14b-c, see fig. 13); a first variable impedance circuit (first matching network 14b, see fig. 13) connected between the first input and the first output (input and output of the first matching network 14b, see fig. 13); and a second variable impedance circuit (second matching network 14c, see fig. 13) connected between the second input and the second output (input and output of the second matching network 14c, see fig. 13. See annotated fig.13 below).

    PNG
    media_image3.png
    722
    1224
    media_image3.png
    Greyscale

Annotated fig. 13 of Oshita
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the circuit in Brounley/ Collins to incorporate a second input and a second variable impedance circuit connected between the second input and the second output as 
Regarding claims 6-7, Brounley discloses all the claimed limitations as set forth.
Brounley/Collin further discloses the system comprising: the first variable impedance circuit (the impedance matching module shown in fig.8B of Brounley/ balun 124 of Collins, see figs.5A-B) includes a plurality of first passive components (inductors 820 and 822, see fig.8B of Brounley).
As per claim 6, In the embodiment shown in figure 13, Oshita further discloses the system having each of the first and second matching networks 14a-b corresponding to the matching network 14 (see para 0167-0168), the system comprising: the first variable impedance circuit (first matching network 14b, see fig. 13) includes a plurality of first passive components (see capacitor and inductor show in fig.13 and para.0096); and the second variable impedance circuit (second matching network 14c, see fig. 13) includes a plurality of second passive components (see capacitor and inductor show in fig.13 and para.0169), except the plurality of first passive components connected in series between the first input and the first output, and a plurality of first bypass switches, wherein each of the first bypass switches is connected in parallel across terminals of one of the first passive components, and an electrically conductive state of each of the first bypass switches is controlled through a control signal from the controller; and the plurality of second passive components connected in series between the second input and the second output, and a plurality of second bypass switches, wherein each of the second bypass switches is connected in parallel across terminals of one of the second passive 
However, in another embodiment shown in figure 12A, Oshita further discloses an example of variable-impedance elements of the matching network 14a, which can be used to replace the matching network 14 (see para.0151), comprising:
the variable impedance circuit (variable-impedance elements 140, see fig.12A) includes a plurality of passive components (plurality of first inductors 150 a to 150 c, see fig.12A) connected in series (see fig.12A and para.0154) between the input and the first output (end portions of the variable-impedance element 140, see fig.12A), and a plurality of bypass switches (switches 140 a to 140 c provide alternative routes to allow current flows, see fig.12A), wherein each of the first bypass switches (each of the switches 140 a to 140 c, see fig.12A) is connected in parallel across terminals of one of the passive components (one of the first inductors 150 a to 150 c, see fig.12A), and an electrically conductive state of each of the bypass switches (each of the switches 140 a to 140 c, see fig.12A) is controlled through a control signal from the controller (para.0154 recites: “The impedance of the variable-impedance element 140 is changed by the switches 140 a to 140 c, which are on and off controlled by an externally provided control circuit”).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combo Brounley and Collins to duplicate the matching network 14a (shown in fig.12a) as taught by Oshita since It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and replace each of the matching networks 14b-c in Oshita (shown in FIG.13) by the matching networks 14a (see annotated fig.12a below). By utilizing the 
[AltContent: ][AltContent: ]
    PNG
    media_image4.png
    281
    541
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    558
    900
    media_image5.png
    Greyscale


Annotated figs.12A and 13 of Oshita. By the modification, each of the matching networks replaced by the circuit 140 shown in fig.12

As per claim 7, Brounley discloses all the claimed limitations as set forth.
However, Brounley does not explicitly disclose the first passive components include at least a first inductor coupled in series with a second inductor; the second passive components include at least a third inductor coupled in series with a fourth inductor; the first and third 
	Nevertheless, with the modifications, the matching network 14a in fig.12A in Oshita is duplicated and the matching networks in fig.13 is replaced by the matching networks 14a as set forth in claim 6, Oshita further discloses the first passive components (plurality of first inductors 150 a to 150 c, see fig.12A) include at least a first inductor (inductor 150a, see fig.12A) coupled in series with a second inductor (inductor 150b, see fig.12A);
 the second passive components (the duplicate 140 having the same inductors 150a-c) include at least a third inductor (the duplicate inductor 150a shown in fig.12A) coupled in series with a fourth inductor (the duplicate inductor 150b shown in fig.12A); the first (inductor 150a, see fig.12A) and third inductors (the duplicate inductor 150a shown in fig.12A) constitute a first set of paired inductors with substantially equal values (the original and duplicate inductors 150a having the same values) and, during operation of the system, the operational states (on and off states) of a first bypass switch (switch 140a provide an alternative route to allow a current flow, see fig.12 A) connected across the first inductor (inductor 150a, see fig.12A) and a third bypass switch (duplicate switch 140a, see fig.12 A) connected across the third inductor (the duplicate inductor 150a shown in fig.12A) are controlled to be the same (the on and off states of the switches are controlled to be the same by the duplication) ; and the second and fourth inductors the original and duplicate inductors 150b having the same values) and, during operation of the system, the operational states (on and off states) of a second bypass switch (switch 140b provide an alternative route to allow a current flow, see fig.12 A) connected across the second inductor (inductor 150b, see fig.12A) and a fourth bypass switch (duplicate switch 140b, see fig.12 A) connected across the fourth inductor (the duplicate inductor 150b shown in fig.12A) are controlled to be the same (the on and off states of the switches are controlled to be the same by the duplication). 
 Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings as taught by Oshita in the combo Brounley and Collins, such that the matching network 14a in fig.12A is duplicated in Oshita and the matching networks in fig.13 in Oshita are replaced by these matching networks 14a. Doing so allows to control the current flows through the impedance matching circuit effectively.
Regarding claim 9, Brounley further discloses the first plurality of passive components (inductors 820 and 822, see fig.8B) comprises a plurality of inductors (inductors 820 and 822, see fig.8B) coupled in series between the input (input 308, see fig.8B) and the output (output 802, see fig.8B). 
Alternatively, Oshita further discloses the first passive components (plurality of first inductors 150 a to 150 c, see fig.12A) comprises a plurality of inductors (inductors 150 a-b, see fig\.12A) coupled in series between the first input (input connects to terminal 12i, see fig.13. Para.0036 recites: “a plurality of first inductors connected in series”) and the first output (output of the network 14b, see fig.13).  Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings as taught by Oshita in the combo first input and the first output for the purpose of storing electrical energy in the form of magnetic energy.
Regarding claim 10, Brounley further discloses at least some of the plurality of inductors have different inductance values (para.0093 recites: “the circuit may comprise an inductor 820, ranging between 0.28 to 0.44 microHenry (μH), in series with an inductor 822, ranging between 54 to 74 nH”).  
Response to Arguments
Claim Rejections - 35 USC §112(b): The amendment filed on 01/29/2021 has overcome the previous rejections. The 112(b) rejections are withdrawn in this office action.
Claim Rejections - 35 USC §102:
Applicant’s arguments, see Remarks, filed on 01/29/2021, with respect to 102(a2) rejection have been fully considered and are persuasive.  The rejection has been withdrawn. However, upon further consideration, a new ground(s) of 103 rejection is made in view of Brounley and Collins (newly cited), wherein Collins discloses the newly added limitations: “a double-ended impedance maching network”… “a first output coupled to the first electrode and configured to produce a first balanced RF signal based on the RF signal, and a second output coupled to the second electrode and configured to produce a second balanced RF signal based on the RF signal, wherein the first balanced RF signal and the second balanced RF signal are referenced against each other to have a phase difference between 120 and 240 degrees”.
For the above reasons, the rejections to claims 1 and 11 are respectfully sustained by the Examiner.
Claim Rejections - 35 USC §103:

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20120086519 A1 discloses an impedance matching network circuitry used for matching the output impedance of two RF-power sources having a fixed load impedance and a 180-degree phase-difference therebetween to a load which can have a load impedance varying within a predetermined range, the network including two identical pairs of series-connected twelfth-wave transmission-lines sections one connected to each of the source with the output of the pairs combined and connected to the load via a balanced-to-unbalanced ( BalUn) transformer and variable impedance matching provided by a variable capacitance shunt between junction points of transmission line sections in the pairs thereof.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571-272-4680.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761